 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case ' F § L § E:“}

 

 

UNITED STATES DISTRICT Cotuzr DEC 1 3 2918

SOUTHERN DISTRICT OF CALIFORNIA CLEFiK us omch colum
scowan olsralcr oF cA- iFoaNlA

Fz J. _
UNITED srArEs oF AMERICA JUDGMENT IN A G JEPUTI;
V (F or Offenses Committed On or After November 1, 1987)

EDGAR HERNANDEZ~VILLEGAS (i)

 

 

 

 

 

 

Case Number: lSCR43 63-CAB

BENJAMIN P. LECHMAN
Defendant’s Attomey

REGISTRATION No. 65599298

|:| _
THE DEFENDANTZ
EX] pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s[
8 USC 1326 REMOVED ALIEN FOUND IN TI-[E UNITED STATES l

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:] The defendant has been found not guilty on count(s)

 

fl Count(s) dismissed on the motion of the United States.

 

Assessment : $100.00 - Waived

JVTA Assessment*: $
|:|

;Justice for Victims ofTrafiicl<ing Act of 2015, Pub. L. No. 114-22.
\E No fine l:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all frnes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

December 13. Z.O'l'gl

Date of Impositi o entence

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

18CR43 63-CAB

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: EDGAR HERNANDEZ»VILLEGAS (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR43 63-CAB

M_L_RISONM

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

|:| Sentence imposed pursuant to Title 8 USC Section 1326(b).
13 The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:l as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on l;O
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR4363-CAB

